Determination of respondent New York State Department of Social Services dated May 31, 1979, dismissing as untimely petitioner’s application to review a determination of respondent New York City Department of Social Services finding former patient of petitioner ineligible for medical assistance under the State Medicaid Program, annulled, the petition granted and the matter remanded for further proceedings, without costs. As respondent New York State Department of Social Services concedes with commendable candor, it was erroneous under all of the circumstances to dismiss as untimely the appeal from the determination of the New York City Department of Social Services. Accordingly, the determination is annulled and the matter is remanded for further proceedings. Concur — Birns, J. P., Sandler, Ross, Markewich and Fein, JJ.